DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 09/13/2022; 09/30/22.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.

Claim Objections
5.	Claim 13 is objected to because of the following informalities: 
Claim 13, line 4, cited “generated_first”. The underscore symbol should be removed.
Response to Amendment
6.	Applicant’s amendments filed on 07/13/2022 have been entered. Claim 13 has been amended. Claims 15-16 have been added. Claims 13-16 are pending in this application and Claim 13 being independent.

Response to Arguments
7.	Applicant's arguments, filed 07/13/2022, with respect to the 103 rejection have been fully considered but they are moot in view of the new ground(s) of rejection.
In light of the current Office Action, the Examiner respectfully submits that independent claim 13 is rejected with Chavez et al. in view of newly discovered reference Lechner (US-2018/0293909-A1).
8.	On pages 3 of Applicant's Remarks, the arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lechner, (“Lechner”) [US-2018/0293909-A1] in view of Chavez et al., (“Chavez”) [US-2016/0019808-A1]
Regarding claim 13, Lechner discloses a method (Lechner- ¶0005, a method for training. The method includes obtaining real atmospheric obscuration data of a real atmospheric obscuration using a physical sensor system connected to a physical vehicle […] a simulation training environment including at least a virtual representation of the physical vehicle and a virtual representation of the real atmospheric obscuration) comprising:
presenting a generated first virtual environment to a pilot operating a physical aircraft (Lechner- ¶0006, tracking a target in a virtual environment generated by a processor in communication with the physical aircraft […] determining, by the processor and based on the atmospheric obscuration data, whether the virtual target is visible to the physical aircraft in the virtual environment. The method also includes displaying the virtual target in the virtual simulation environment [first virtual environment] only when the target is not obscured by the real atmospheric obscuration; Fig. 1 and ¶0035, FIG. 1 may be a screenshot of simulation environment 100 [first virtual environment] presented to a pilot in a live aircraft, such as virtual aircraft 102, real aircraft 104, and real aircraft 106. These real aircraft may belong to the same military organization, but have taken the roles of defenders (blue force) or aggressors (red force)); 
detecting and saving data indicative of one or more reactions by the pilot in response to the generated first virtual environment (Lechner- Fig. 4 is an illustration of adding an interaction of real obscuration objects in a simulated training environment during a live flight of a physical aircraft; ¶0020, The simulation is presented to the pilot, via one or more user interfaces, while the pilot is operating the aircraft in flight in real time. The simulation may allow the pilot to engage in a virtual representation of air combat, including but not limited to a simulation of firing missiles (particularly heat seeking missiles) at the simulated targets [detecting indicative of one or more reactions by the pilot in response to the generated first virtual environment]. However, the real operation of the actual aircraft affects the simulation. In this manner, the pilot could fly the plane in a real maneuver [detecting indicative of one or more reactions by the pilot] in order to practice maneuvering in view of a simulated missile fired at the pilot's aircraft. These maneuvers would affect what the pilot sees in the simulation; ¶0022, The pilot pays attention [reactions by the pilot] to a simulation being generated during real flight. The simulation presents virtual representations of enemy aircraft (they do not actually threaten the pilot), along with virtual representations of real buildings on the ground that are targets of the simulated operation. The pilot may fly his or her aircraft in real maneuvers based on cues taken from the virtual enemies in the simulation, such as to engage in a dogfight; ¶0052-0053, In FIG. 4, virtual representations of real atmospheric obscurations interact with each other to produce different results in simulation environment 400 […] real aircraft 402 is attempting to obtain a missile lock on to target aircraft 404 (which may be a virtual representation of a real aircraft or a purely virtual aircraft). Target aircraft 404 is flying in a direction as indicated by arrow 406. In this example, atmospheric obscuration 408 is a virtual representation of a real cloud and atmospheric obscuration 410 is a virtual representation of the Sun […] the cloud blocks the view of the Sun relative to real aircraft 402. As a result, the computer indicates that the infrared seeking missile has a lock on to target aircraft 404; ¶0056, the computer receives infrared seeker field of view data (operation 502) […] The computer also stores data in an entity database (operation 506));
presenting a second generated virtual environment comprising the identified attribute to the pilot to induce the at least one of the one or more reactions by the pilot (Lechner- ¶0020-0021, The simulation is presented to the pilot, via one or more user interfaces, while the pilot is operating the aircraft in flight in real time. The simulation may allow the pilot to engage [induce] in a virtual representation of air combat [a second generated virtual environment], including but not limited to a simulation of firing missiles [the identified attribute] (particularly heat seeking missiles) at the simulated targets […] The virtual environment is, of course, purely virtual, as only representations of real things are present in the virtual environment);
Lechner does not explicitly disclose analyzing the saved data to determine a correlation between an identified attribute of the virtual environment and at least one of the one or more reactions.
However, Chavez discloses
analyzing the saved data to determine a correlation between an identified attribute of the virtual environment and at least one of the one or more reactions (Chavez- ¶0023, every hand movement [at least one of the one or more reactions] of the trainee is decoded by the computer 2, in the context of the lesson being applied at that moment, and the virtual environment [virtual environment] reacts accordingly, showing modifications in the virtual cockpit's displays, lamps, alarms, buttons, levers and sliders [an identified attribute of the virtual environment]; ¶0028 discloses a virtual airplane cockpit capable of receiving inputs from a human being and simulating the real world behavior in response to this interaction […] The system may receive, log and process inputs from trainee's interaction [analyzing the saved data] to evaluate the achievement of the lesson goals; ¶0031 discloses the operators can see (via camera or optical images that are displayed on or transmitted through the HMDs 4) their own first-person perspective of the environment, with superimposed virtual visual elements (from the same perspective as detected by the head-mounted sensors 3) such as day or night sky windshield views [an identified attribute of the virtual environment], views of a simulated runway for landings and takeoff, instrument readings, etc. When the operators change the position and/or orientation of their heads, sensors 3 detect this change and the system automatically adjusts the viewpoint and perspective of a displayed virtual scene [a correlation between an identified attribute of the virtual environment and at least one of the one or more reactions]. The operators may thus see different virtual elements (or the same virtual elements from different perspectives) based for example on different head positions and/or orientations or for other reasons); 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lechner to incorporate the teachings of Chavez, and apply the correlation between an identified attribute of the virtual environment and the one or more reactions into Lechner 's teachings for analyzing the saved data to determine a correlation between an identified attribute of the virtual environment and at least one of the one or more reactions.
Doing so would provide simultaneous presentation of theory and practice in accordance with a set of Learning Objectives to pilot training.

Regarding claim 15, Lechner in view of Chavez, discloses the method of claim 13, and further discloses wherein the first virtual environment comprises artificial reality (AR) data that is stored (Lechner- ¶0034, recognize and take into account that virtual and constructive targets can be artificially, and incorrectly, visible to training participant aircraft when obscuring events exist in reality; ¶0056, the computer receives infrared seeker field of view data (operation 502). The computer also receives live, virtual, constructive (LVC) entity time, tag, location, velocity, and acceleration data (operation 504). The computer also stores data in an entity database; Chavez- ¶0024, the trainee can practice procedures and perform actions over both virtual and physical parts or members, while the virtual and/or augmented reality provides a simulated response (e.g., including force feedback) corresponding to the action performed on a real cockpit [augmented reality (AR) data]; ¶0034, the simulation control subsystem SCS may generate or run simulations such as simulated takeoffs, simulated landings, simulated weather threats, simulated collision threats, simulated course changes or maneuvers, or any other flight or other simulations. Such simulations can be based on stored lesson plans M1).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lechner to incorporate the teachings of Chavez, and apply the simulated response in augmented reality data into Lechner 's teachings so the first virtual environment comprises artificial reality (AR) data that is stored.
The same motivation that was utilized in the rejection of claim 13 applies equally to this claim.

Regarding claim 16, Lechner in view of Chavez, discloses the method of claim 15, and further discloses wherein the AR data is indicative of one or more virtual assets within visual range of the pilot (Lechner- ¶0020, the pilot could fly the plane in a real maneuver in order to practice maneuvering in view of a simulated missile [virtual assets] fired at the pilot's aircraft. These maneuvers would affect what the pilot sees in the simulation [visual range of the pilot]; Fig. 1 and ¶0037, In simulation environment 100, aircraft 104 and aircraft 106 are real. However, aircraft 102, aircraft 108, and aircraft 110 are only virtual or constructive [virtual assets]. Vehicles 112 are real, but vehicle 113 [virtual assets] is a constructive representation of a real vehicle; Chavez- ¶0024, the trainee can practice procedures and perform actions over both virtual and physical parts or members, while the virtual and/or augmented reality provides a simulated response (e.g., including force feedback) corresponding to the action performed on a real cockpit [artificial reality (AR) data]).

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lechner in view of Chavez, further in view of Livneh, (“Livneh”) [US-2020/0151958-A1]
Regarding claim 14, Lechner in view of Chavez, discloses the method of claim 13, but does not explicitly disclose, but Livneh discloses wherein the analyzing may be performed by a system selected from the group consisting of an artificial intelligence system, a machine learning system and a deep learning system (Livneh- ¶0044 discloses a machine learning process or algorithm (e.g., using a neural network algorithm or regression model) to gradually learn the manner in which environmental features affect visibility, such as by offline processing sets of exemplary images that include various objects in different environmental conditions (e.g., degrees of ambient lighting, sunlight, and other visibility features) […] After processing a sufficient number of data sets, a machine learning algorithm may be capable of characterizing the appearance and visual properties of an object under various environmental conditions and visibility affecting features; ¶0064 discloses a machine learning process may be applied to sets of images in different environmental conditions).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lechner/Chavez to incorporate the teachings of Livneh, and apply the machine learning process or algorithm into the analyzing, as taught by Lechner/Chavez for analyzing may be performed by a system selected from a machine learning system.
Doing so would provide an enhanced method for displaying augmented reality reflective of environmental features affecting visibility.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-6,952,630-B2 to Hedrick, Method and apparatus for facilitating ease of viewing and interpretation of data concurrently presented to the flight crew on a multifunction flat panel display in an aircraft teaches a flat panel display for presenting graphical renderings of aircraft flight, operation and system status data to an aircraft pilot renders the data at various predetermined brightness levels depending on the category of data assigned to that data (Abstract).
US-2011/0106447-A1 to Wise et al., System for providing a pilot of an aircraft with a visual depiction of a terrain teaches a system for providing a pilot with a visual depiction of a terrain includes, but is not limited to, a data storage unit for storing terrain data, a position determination unit for determining a position of an aircraft, a near to eye display unit worn by the pilot for displaying visual images and for determining a view direction of the pilot (Abstract).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL LE/Primary Examiner, Art Unit 2619